Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 11/10/2021.
Claims 1-23 are pending. 
Claims 1, 10 and 20 are independent. 


Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill (US 2014/0232311).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10-11, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hill (US 2014/0232311).

Re claim 1, Hill teaches (Figures 1-4) a method for controlling a sensorless multi-phase permanent magnet (PM) motor (100) comprising a rotor (para 51(rotor not shown)) and a stator (102, para 51), the method comprising:
sensing (112) a plurality of induced motor terminal voltages (phase voltages) from the sensorless multi-phase PM motor while the rotor is spinning to generate an input voltage vector signal (para 57) from the plurality of induced motor terminal voltages (para 57);
projecting the input voltage vector signal (V) to generate a transformed voltage vector signal (para 62) by applying a transformation to the input voltage vector signal to remove DC-offset components from the input voltage vector signal (para 46 and 58. The park transformation removes DC-offset components);
estimating an initial rotor position (para 54-55) of the rotor from the transformed voltage vector signal (para 55); and
initializing at least one or more position detection modules (104) based on said estimated initial rotor position (para 57);
wherein said sensing, projecting, estimating, and initializing are performed while a power converter for the sensorless multi-phase PM motor is disabled (para 46 and 71; ).

Re claim 6, Hill teaches the method of claim 1, where the power converter comprises a multi-phase H-bridge power converter (108 and 110, Fig. 1) connected to the multi-phase PM motor (100) for monitoring electromotive force induced voltages on the motor terminals of the sensorless multi-phase PM motor (para 51).

Re claim 7, Hill teaches the method of claim 1, further comprising estimating an initial speed of the rotor based on the transformed voltage vector signal (para 55).

Re claim 10, Hill teaches (Figure 1-4) an electric motor controller comprising:
a voltage measurement circuit (112) for sensing a plurality of induced motor terminal voltages (phase voltages) from a sensorless multi-phase PM motor (100) while the rotor is spinning to generate an input voltage vector signal (V, para 57)  from the plurality of induced motor terminal voltages (para 57); and
a processor (106) coupled to the voltage measurement circuit to calculate (Fig. 1):
a transformed input voltage vector signal (V, para 62) with DC-offset components removed by applying a transformation to the input voltage vector signal (para 58)
and 
an initial rotor position of the rotor from the transformed input voltage vector signal (para 54-55);
where the voltage measurement circuit is configured to sense the plurality of induced motor terminal voltages while a power converter for the sensorless multi-phase PM motor is disabled (para 46 and 71).

Re claim 11, Hill teaches the electric motor controller of claim 10, wherein the processor is configured to initialize at least one or more position detection modules based on said estimated initial rotor position (104, para 57).

Re claim 16, Hill teaches the electric motor controller of claim 10, where the power converter comprises a multi-phase H-bridge power converter (108 and 110, Fig. 1) connected to the multi-phase PM motor (100) for monitoring electromotive force induced voltages on the motor terminals of the sensorless multi-phase PM motor (para 51).

Re claim 17, Hill teaches the electric motor controller of claim 10, where the processor is configured to estimate an initial speed of the rotor based on the transformed voltage vector signal (para 55).

Re claim 20, Hill teaches (Figure 1-4) a system for on-the-fly startup of a sensorless multi-phase permanent magnet (PM) motor (100), comprising:
a phase voltage measurement block (112) for sensing a plurality of induced motor terminal voltages (phase voltages) from the sensorless multi-phase PM motor while the rotor is spinning to generate an input voltage vector signal (V, para 57); and
a windmilling block (106) for estimating an initial rotor position of the rotor (para 54-55), comprising:
a transform block (106) for generating a transformed input voltage vector signal (para 62) with DC-offset components removed by applying a beta projection transformation to the input voltage vector signal (para 58)
and
an estimator block (106) for computing an estimated initial rotor position (para 54-55) of the rotor from the transformed voltage vector signal (para 55);
wherein the phase voltage measurement block and windmilling block are configured to operate when the rotor is rotating while a power converter for the sensorless multi-phase PM motor is disabled (para 46 and 71).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 9, 12-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2014/0232311) as applied to claim 1 above, and further in view of Wu (2018/0191284).

Re claim 2, Hill teaches the method of claim 1, but fails to explicitly teach where projecting the input voltage vector signal to generate the transformed voltage vector signal comprises transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value and a beta value.
Wu teaches (Figures 1-5) where projecting the input voltage vector signal to generate the transformed voltage vector signal comprises transforming a 3-phase input voltage vector signal (para 49) to a 2-phase transformed voltage vector signal comprising an alpha value (alpha voltage; para 49) and a beta value (beta voltage; para 49).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Wu because alpha and beta voltages are more accurate indications of the actual voltages to be applied to the field windings (see Wu; para 49).

Re claim 3, Hill in view of Wu teaches the method of claim 2, where estimating the initial rotor position comprises performing an atan function on a quotient calculated by dividing the alpha value by the beta value (see Wu; para 50).

Re claim 9, Hill in view of Wu teaches the method of claim 1, but fails to explicitly teach where estimating the initial rotor position comprises using a phase lock loop circuit to generate an estimate of a rotor position angle of the transformed voltage vector signal.
Wu teaches where estimating the initial rotor position comprises using a phase lock loop circuit to generate an estimate of a rotor position angle of the transformed voltage vector signal (see Wu; para 50).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Wu because alpha and beta voltages are more accurate indications of the actual voltages to be applied to the field windings (see Wu; para 49).

Re claim 12, Hill teaches the electric motor controller of claim 10, but fails to explicitly teach wherein the processor is configured to project the input voltage vector signal to generate the transformed input voltage vector signal by transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value and a beta value.
Wu teaches (Figures 1-5) wherein the processor (10) is configured to project the input voltage vector signal (para 49) to generate the transformed input voltage vector signal by transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value (alpha voltage; para 49) and a beta value (beta voltage; para 49).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Wu because alpha and beta voltages are more accurate indications of the actual voltages to be applied to the field windings (see Wu; para 49).

Re claim 13, Hill in view of Wu teaches the electric motor controller of claim 12, wherein the processor is configured to estimate the initial rotor position by performing an atan function on a quotient calculated by dividing the alpha value by the beta value (see Wu; para 50).

Re claim 19, Hill teaches the electric motor of claim 10, but fails to explicitly teach where the processor is configured to estimate the initial rotor position by using a phase lock loop circuit to generate an estimate of a rotor position angle of the transformed voltage vector signal.
Wu teaches where the processor is configured to estimate the initial rotor position by using a phase lock loop circuit to generate an estimate of a rotor position angle of the transformed voltage vector signal (see Wu; para 50).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Wu because alpha and beta voltages are more accurate indications of the actual voltages to be applied to the field windings (see Wu; para 49).

Re claim 21, Hill teaches the system of claim 20, but fails to explicitly teach where the transform block is configured to project the input voltage vector signal to generate the transformed input voltage vector signal by transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value and a beta value.
Wu teaches where the transform block is configured to project the input voltage vector signal (para 49) to generate the transformed input voltage vector signal by transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value (alpha voltage; para 49) and a beta value (beta voltage; para 49).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Wu; para 49).

Re claim 22, Hill in view of Wu teaches the system of claim 21, wherein the estimator block is configured to estimate the initial rotor position by performing an atan function on a quotient calculated by dividing the alpha value by the beta value (see Wu; para 50).


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2014/0232311) in view of Wu (2018/0191284) as applied to claim 2 above, and further in view of Mo et al. (US 2020/0313591).

Re claim 4, Hill in view of Wu teaches the method of claim 2, but fails to explicitly teach where transforming the 3-phase input voltage vector signal to the two-phase transformed voltage vector signal comprises computing computing the 2-phase transformed voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     from the 3-phase input voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        with the equation:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                                             
                            ∙
                        
                                              
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Mo teaches where transforming the 3-phase input voltage vector signal to the two-phase transformed voltage vector signal comprises computing computing the 2-phase transformed voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     from the 3-phase input voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        with the equation:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                                             
                            ∙
                        
                                              
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (para 57; ” where ia, ib, ic are the instantaneous currents in the windings 113a, 113b, 113c, respectively, and i.sub..alpha..beta. is a vector that includes a component along the .alpha. axis and a component along the .beta. axis. The Park transformation rotates the stationary .alpha., .beta. axes at a frequency .omega.”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Wu further with that taught by Mo to sufficiently induce an electrical current in the motor (see Mo; abstract).

Re claim 14, Hill in view of Wu teaches the electric motor controller of claim 12, but fails to explicitly teach wherein the processor is configured to transform the 3-phase input voltage vector signal to the two-phase transformed voltage vector signal by computing the 2-phase transformed voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     from the 3-phase input voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        with the equation:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                                             
                            ∙
                        
                                              
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Mo teaches wherein the processor is configured to transform the 3-phase input voltage vector signal to the two-phase transformed voltage vector signal by computing the 2-phase transformed voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     from the 3-phase input voltage vector signal                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        with the equation:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        
                                                            3
                                                        
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                                             
                            ∙
                        
                                              
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (para 57; ” where ia, ib, ic are the instantaneous currents in the windings 113a, 113b, 113c, respectively, and i.sub..alpha..beta. is a vector that includes a component along the .alpha. axis and a component along the .beta. axis. The Park transformation rotates the stationary .alpha., .beta. axes at a frequency .omega.”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Mo; abstract).


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2014/0232311) as applied to claim 1 above, and further in view of Wu et al. (US 2012/0217923).

Re claim 5, Hill teaches the method of claim 1, but fails to explicitly teach where sensing the plurality of induced motor terminal voltages comprises using a resistive voltage divider and a single-ended analog-to-digital converter to observe the plurality of induced motor terminal voltages.
Wu teaches (Figure 1) where sensing the plurality of induced motor terminal voltages comprises using a resistive voltage divider (124, para 45) and a single-ended analog-to-digital converter (122, para 40) to observe the plurality of induced motor terminal voltages (para 40).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Wu to efficiently control the motor (see Wu; para 3).

Re claim 15, Hill teaches the electric motor controller of claim 10, but fails to explicitly teach wherein the voltage measurement circuit comprises a resistive voltage divider and a single-ended analog-to-digital converter to sense the plurality of induced motor terminal voltages.
Wu teaches (Figure 1) wherein the voltage measurement circuit comprises a resistive voltage divider (124, para 45) and a single-ended analog-to-digital converter (122, para 40) to sense the plurality of induced motor terminal voltages (para 40).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Wu; para 3).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2014/0232311) as applied to claim 7 above, and further in view of Balazovic et al. (US 2011/0248659).

Re claim 8, Hill teaches the method of claim 7, but fails to explicitly teach where estimating the initial speed of the rotor comprises using a phase lock loop circuit connected to a PI controller to generate an estimated rotation frequency of the rotor from the transformed voltage vector signal.
Balazovic teaches (Figure 1) where estimating the initial speed of the rotor comprises using a phase lock loop circuit (para 8 and 35; feedback loop) connected to a PI controller (110, para 18) to generate an estimated rotation frequency of the rotor from the transformed voltage vector signal (para 18-19; the voltage command signal is used to generate the initial value .theta.sub.INIT for the angular position .theta..sub.e).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Balazovic to determine the position of the motor rotor (see Balazovic; para 2).

Re claim 18, Hill teaches the electric motor controller of claim 17, but fails to explicitly teach where the processor is configured to estimate the initial speed of the rotor by using a phase lock loop circuit connected to a PI controller to generate an estimated rotation frequency of the rotor from the transformed input voltage vector signal.
Balazovic teaches (Figure 1) where the processor is configured to estimate the initial speed of the rotor by using a phase lock loop circuit (para 8 and 35; feedback loop) connected to a PI controller (110, para 18) to generate an estimated rotation frequency of the rotor from the transformed input voltage vector signal (para 18-19; the voltage command signal is used to generate the initial value .theta.sub.INIT for the angular position .theta..sub.e).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Balazovic to determine the position of the motor rotor (see Balazovic; para 2).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2014/0232311) as applied to claim 1 above, and further in view of Qian et al. (US 9,614,473).

Re claim 23, Hill teaches the system of claim 21, but fails to explicitly teach wherein the transform block is configured to generate the transformed input voltage vector signal by applying a transformation selected from the group consisting of a Clarke transformation without a zero component, a Clarke transformation with the zero component neglected, and a beta-projection Clarke transformation.
Qian teaches (Figure 1) wherein the transform block (100) is configured to generate the transformed input voltage vector signal by applying a transformation selected from the group consisting of a Clarke transformation without a zero component (col 4 lines 34-63), a Clarke transformation with the zero component neglected, and a beta-projection Clarke transformation (col 7 lines 25-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hill with that taught by Qian to ensure the motor achieves its maximum speed (see Qian; col 1 lines 48-50).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846